Citation Nr: 1133074	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-16 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1. Entitlement to an increased disability rating for a service-connected left shoulder disability, currently evaluated as 30 percent disabling.

2. Entitlement to service connection for a right shoulder disorder, to include as secondary to a service-connected left shoulder disability.

3. Entitlement to service connection for a neck disorder, to include as secondary to a service-connected left shoulder disability.

4. Entitlement to service connection for a nerve disorder to include as secondary to a service-connected left shoulder disability.

5.  Entitlement to a total rating of individual unemployability (TDIU). 




REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affair


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating action of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.

This appeal was previously before the Board in May 2009, at which point it was remanded in order for the Veteran to be afforded an opportunity to appear at a Travel Board hearing. The record reflects that the Veteran was scheduled for a Board hearing in June 2009; however, he failed to appear for that hearing and provided no explanation for his absence. His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The Board remanded the claims again in May 2010 to collect additional records and schedule the Veteran for a VA examination.  The RO has substantially complied with the remand directives.  Therefore, the Board finds that its remand order has been fully complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 

The issue of entitlement to service connection for a nerve disorder and TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right hand dominant; his left shoulder is his minor joint. 

2.  The Veteran does not have ankylosis of the left shoulder, nor does he have fibrous union or nonunion of his humerus.  

3.  With resolution of the doubt in favor of the Veteran, his right shoulder disorder was aggravated by his service-connected left shoulder disorder.

4.  The Veteran's cervical spine disorder is not secondary to his left shoulder disorder, nor is it otherwise related to service.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for service-connected left shoulder disorder have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2010).

2.  The criteria for a grant of service connection for a right shoulder disorder, secondary to a left shoulder disorder have been approximated.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for a grant of service connection for a cervical spine disorder, secondary to a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in February 2005, March 2005, and April 2006 that fully addressed all notice elements.  The April 2006 letter provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  His claims were then readjudicated, most recently in the May 2011 Supplemental Statement of the Case (SSOC).  

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The February 2005 VCAA letter satisfied this requirement.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records, and private medical records.  Additionally, the Veteran was afforded VA examinations in March 2005 and June 2010.  The Board finds that the examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.  The June 2010 examiner also provided a rationale for his opinion regarding service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased rating for a left shoulder disorder

The Veteran contends that he is entitled for a rating in excess of 30 percent for his left shoulder disorder.  As the evidence does not show that his symptoms approximate the criteria for an increased rating in accordance with the Schedule, the Veteran's claim for an increased rating is denied.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Under Diagnostic Code 5200, ankylosis of the scapulohumeral articulation warrants a 20 percent evaluation for the minor arm and a 30 percent evaluation for the major arm when it is favorable with abduction to 60 degrees and the ability to reach the mouth and head.  A 30 percent evaluation is warranted for the minor arm and a 40 percent evaluation is assigned for the major arm with intermediate ankylosis between favorable and unfavorable.  A 40 percent evaluation is warranted for the minor arm and a 50 percent evaluation is assigned for the major arm with unfavorable ankylosis and abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71(a), Diagnostic Code 5200 (2010).

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28th Ed. 1994) at 86).

Diagnostic Code 5201 provides that a 20 percent rating is warranted for motion of the arm limited to shoulder level.  A 30 percent rating is warranted for motion limited to midway between side and shoulder if it is of the dominant (major) arm and 20 percent if it is of the non-dominant (minor) arm.  A 40 percent rating is warranted if motion is limited to 25 degrees from side if of the major arm, and 30 percent is warranted if of the minor arm.  38 C.F.R. Part 4, § 4.71(a), Diagnostic Code 5201 (2010).  

Impairment of the humerus, with recurrent dislocation of the major or minor shoulder at the scapulohumeral joint, is assigned a 20 percent evaluation with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent evaluation is assigned with frequent episodes and guarding of all arm movements, if the major arm is affected.  38 C.F.R. Part 4, § 4.71(a), Diagnostic Code 5202 (2010).  This Diagnostic Code is specific to malunion, nonunion, and fibrous union; it further provides a 50 percent evaluation for fibrous union of the major humerus, with a 40 percent rating for fibrous union of the minor shoulder; a 60 percent evaluation for nonunion (false flail joint) of the major humerus, with a 50 percent rating for the minor shoulder; and an 80 percent evaluation for loss of the head of the major humerus (flail shoulder), with a 70 percent rating for the minor shoulder.  Id.

Malunion is "union of the fragments of a fractured bone in a faulty position."  Dorland's Illustrated Medical Dictionary, 31st Ed. 2007, at 1115.  Nonunion is "failure of the ends of a fractured bone to unite."  Id. at 1309.

The normal range of motion of the shoulder is from 0 degrees of flexion (forward elevation) to 180 degrees of flexion, from 0 degrees of abduction to 180 degrees of abduction, from 0 degrees of external rotation to 90 degrees of external rotation, and from 0 degrees of internal rotation to 90 degrees of internal rotation. 38 C.F.R. § 4.71, Plate I (2010).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2010).

When a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Veteran's right arm has been identified as dominant; therefore, his left shoulder will be rated as the minor limb.  To warrant a schedular evaluation in excess of 30 percent for the Veteran's left shoulder disability, there would need to be medical evidence that ankylosis of the scapulohumeral joint, resulting from status post right humerus fracture, limited abduction to 25 degrees from the side; or evidence of significant impairment of the humerus, such as fibrous union, resulting from the service-connected disability.

The Veteran was afforded a VA examination in March 2005.  The Veteran reported that he had injured his left shoulder during service.  Since that time, the Veteran reported instability, dislocations, pain, aching, weakness, and stiffness.  He also reported increased fatigability and lack of endurance.  The Veteran also stated that he was unemployable due to his shoulder disorders. 

A physical examination revealed forward elevation to 90 degrees and external rotation to 20 degrees.  He was able to lift against gravity, but not against any resistance.  The Veteran was unable to perform repetitive movement due to severe pain.  The examiner noted obvious movement of the head of the humerus within the glenoid joint with some anterior dislocation evident on palpation with range of movement.  The Veteran reported that following a dislocation, he is unable to move his shoulder joint for several hours and therefore, he has a decrease in function and range of motion.

A physical therapy note from March 2005 revealed the Veteran's ranges of motion to be 60 degrees of flexion, 30 degrees abduction, 20 degrees of internal rotation, and 10 degrees of external rotation, and 10 degrees of extension.  

The Veteran underwent a VA examination in June 2010.  He reported the following symptoms: deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, dislocation, or subluxation, locking, warmth, swelling, redness, and tenderness.  He denied flare-ups and effusions.  

Upon physical examination, the examiner found guarding, dislocation, tenderness, and weakness.  The Veteran's ranges of motion of the left shoulder were: 0 to 54 degrees of flexion and 0 to 36 degrees of abduction, with pain at 20 degrees.  The Veteran stated that he was unable to rotate his left shoulder internally or externally.  There was objective evidence of pain with active motion.  The examiner found no evidence of ankylosis.  The examiner diagnosed degenerative joint disease, probably partial rim tear of the subscapularis, and bursitis of the left shoulder.  

An increased evaluation is not warranted.  The Veteran's left shoulder disorder has been granted a 30 percent disability rating, which is the highest rating possible under the Diagnostic Code for limitation of motion of the minor arm.  See 38 C.F.R. Part 4, § 4.71(a), Diagnostic Code 5201.  Where, as in this case, a musculoskeletal disability is currently evaluated at the highest schedular rating available based on limitation of motion, a higher rating under 38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 is not warranted.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board has also considered rating the Veteran's service-connected disability under other potentially applicable Diagnostic Codes.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology. Any change in a Diagnostic Code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

With regard to Diagnostic Codes 5200 and 5202, the findings of the June 2010 VA examiner indicate that neither of those Codes are applicable to his disability.   Specifically, ankylosis (under 5200) refers to immobility of the joint and the Veteran demonstrated flexion and abduction, although of a limited nature and with pain, at the examination.  Malunion, nonunion, and fibrous union (under 5202) refer to residual effects of an improperly healed fracture and there is no evidence of these symptoms.  

The Board has considered the possibility for additional staged ratings.  Fenderson, supra; Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, as the evidence does not show that the criteria for a rating in excess of 30 percent have been met at any time during the period on appeal, the Board concludes that staged ratings are inapplicable.

The Veteran has offered his lay statements in support of his claim.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d at 1331.  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Board has considered the Veteran's lay statements regarding the severity of his disability.  However, the Veteran underwent a VA examination to specifically measure the objective range of motion and other symptoms.  Such examinations constitute objective medical evidence of the Veteran's disability based on both his medical history and a physical examination.  The Board finds the VA examiner's objective findings to be more probative than the Veteran's beliefs.  

Disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to testify as to his symptoms, and credible as to his description of his symptoms as he experiences them, the clinical findings that directly address the criteria under which the service-connected disabilities are evaluated are more probative than his assessment of the severity of his disabilities.  See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331.  Therefore, the preponderance of the evidence is against the claim, and the Veteran's claim for a higher rating is denied.  

As a final point, the Board finds that there is no showing that the Veteran's left shoulder disorder reflect so exceptional or so unusual a disability picture as to warrant the assignment of a higher rating on an extra-schedular basis.  The condition is not productive of marked interference with employment that is not contemplated by the current rating, or required any, let alone, frequent periods of hospitalization, or otherwise rendered impractical the application of the regular schedular standards.  In the absence of these factors, the criteria for submission for assignment of an extra-schedular rating are not met.  Thus, the Board is not required to remand this claim to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service connection claims

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2007); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Right shoulder disorder

The Veteran contends that he has a right shoulder disorder, secondary to his service-connected left shoulder disability.  With resolution of the doubt in favor of the Veteran, the Veteran's claim is granted.  

The Veteran underwent two VA examinations in June 2010.  At an examination of the Veteran's joint, the examiner opined that it is less likely as not that the degenerative joint disease of the right shoulder was caused by or a result of the Veteran's left shoulder disorder.  The examiner further stated that it was less likely as not that the right shoulder disorder was permanently aggravated by the left shoulder disorder.  As a rationale, the examiner stated that the Veteran is right hand dominant and has worked as a logger for many years, requiring repetitive motion of the right upper extremity.  The Veteran also reported that he was struck by a heavy limb on his right shoulder in November 2008.   

At his neurology examination, the examiner opined that it was as least as likely as not that the Veteran's right shoulder pain was exacerbated by his left shoulder injury, given that he has had to rely on his right arm for manual labor.

When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others. See Evans v. West, 12 Vet. App. 22, 30 (1999); Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board cannot make its own independent medical determinations and that there must be plausible reasons for favoring one opinion over another. See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board finds that the evidence is in equipoise as to whether the Veteran's left shoulder disorder aggravated the Veteran's right shoulder disorder.  Therefore, with resolution of the doubt in favor of the Veteran, the Veteran's claim of service connection for a right shoulder disorder, secondary to a left shoulder disorder is granted.  

Cervical spine disorder

The Veteran contends that he has a cervical spine disorder, secondary to his service-connected left shoulder disorder.  As the preponderance of the evidence is against the claim, the Veteran's claim for service connection is denied.  

At the June 2010 VA examination, the examiner diagnosed the Veteran with degenerative disc disease of the cervical spine.  The examiner opined that it was less likely than not that the Veteran's cervical spine disorder was caused by or permanently aggravated by the Veteran's left shoulder disorder.  In support of this opinion, the examiner states that there is documentation of two falls, which resulted in injury to his neck.  Additionally, the Veteran has worked as a logger for many years and the type of work is physically strenuous and requires repetitive range motion of the neck and spine.  

There is no evidence that supports the Veteran's claim that his cervical spine disorder is secondary to his left shoulder disorder, or otherwise related to service.  The Board has considered the Veteran's lay statements and finds him to be competent to provide evidence of his symptoms and credible in his statements.   However, the opinion of the VA examiner is more probative as to the etiology of his disorder, as he has the requisite medical training and knowledge to form a probative opinion.  See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331.  

Furthermore, the Board notes that in the May 2006 rating decision, the RO reported a VA examiner's "belief that [the Veteran's] neck problems may also be related to [his] right shoulder condition;" however, the Board has found no support for that statement within the March 2005 VA examination report referenced within the May 2006 rating decision.  

Therefore, as the preponderance of the evidence is against a claim of service connection, the Veteran's claim of service connection for a cervical spine disorder, secondary to his left shoulder disorder is denied.


ORDER

Entitlement to an increased rating in excess of 30 percent for a left shoulder disorder is denied.  

Entitlement to service connection for aggravation of a right shoulder disorder, secondary to a left shoulder disorder is granted.

Entitlement to service connection for a cervical spine disorder, secondary to a left shoulder disorder is denied.  


REMAND

The Veteran underwent a neurological examination in June 2010 to assess whether he has a nerve disorder that is attribute to service, or secondary to his service-connected disorders.  The examiner recommended that EMG and nerve conduction studies of the arms must be taken before a neurogenic process can be excluded as a component of his disorder.  The claims file does not contain records of such studies or any indication as to whether they were conducted.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, it is necessary to associate these records with the file prior to adjudicating this claim.  If EMG and nerve studies were not conducted as recommended by the June 2010 examiner, the Veteran must be scheduled for these tests, as an etiology opinion cannot be rendered without them.  

With regard to a claim for TDIU, the Veteran asserts that his service-connected disabilities prevent him from working at substantially gainful employment.  In the above decision, the Board granted the Veteran's claim of service connection for a right shoulder disorder.  

A claim for a total rating for compensation purposes based upon individual unemployability is essentially a claim for an increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000).  Accordingly, it is necessary for the RO to adjudicate the issue of whether the Veteran is unemployable due to service-connected disorders.  


Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his service connected disorder, and a nerve disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

2.  The RO/AMC must obtain the records of any EMG or nerve conduction study that was performed pursuant to the June 2010 VA examination.

If no such studies were conducted, schedule the Veteran for EMG and nerve conduction studies, as recommended by the June 2010 VA examiner.  Then associate the records of the studies with the Veteran's claims folder.  

After the Veteran undergoes EMG and nerve conduction studies, return the claims folder to the examiner who performed the Veteran's June 2010 neurology examination.  If that examiner is no longer available, provide the claims folder to another suitable examiner to render an opinion.  

If a diagnosis of a neurogenic process is appropriate for any time period, the examiner should provide an opinion as to:

a) whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that this condition is related to an event, injury or disease in service, or 

b) whether it is at least as likely as not that this condition was caused or aggravated by the Veteran's service-connected left shoulder disability.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  The RO/AMC must afford the Veteran a VA medical examination to determine whether the Veteran is unemployable solely due to his service-connected disorders.  The following considerations will govern the examination: 

a) The claims file must be made available to, and reviewed by, the examiner, who must acknowledge such receipt and review in any report generated as a result of this remand.  

b) The examiner must provide an opinion, based on the examination findings and a review of the claims file, on whether the Veteran's service-connected disorders alone, without regard to his age or the effects of any non-service-connected disabilities, are severe enough as a whole to preclude him from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 

c) Any indicated tests and studies must be accomplished; and all clinical findings must be reported in detail and correlated to a specific service-connected diagnosis.  The rationale for all opinions expressed must be provided.  If the examiner determines that any additional examination of a specific service-connected disability is necessary, the RO/AMC must schedule and obtain the designated examination from an appropriate health care provider.

4.  Thereafter, the RO/AMC must review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  The RO/AMC must then readjudicate the claims of service connection for a nerve disorder and TDIU to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


